Mr. Justice Prewitt
delivered the opinion of the Court.
This case involves a lump-sum settlement approved hy the trial judge under the Workmen’s Compensation Law, Williams’ Code, sec. 6851 et seq. Some months after the approval the petitioner filed a writ of error coram nobis, to which the defendants demurred for want of tender and on other grounds. The first demurrer of the defendants was sustained hy the trial judge. Subsequently, the trial judge, over the protest of defendants, permitted the petitioner leave to file an amendment to his petition to include a tender of payment into court in the sum of $300, and overruled the defendants ’ demurrer to the amended petition. The defendants have perfected their appeal with the permission of the trial judge, in which they complain that he erred in permitting the petitioner to file an amendment to his petition and make a tender of payment, and that the demurrer should have been sustained and the suit dismissed.
The lump-sum settlement of $300 was attacked in the writ of error coram nobis, and it was sought to set aside this settlement on the ground of fraud and misrepresentation. The trial judge was of the opinion that he could properly allow the amendment which showed a tender of the amount paid under the settlement. This proceeding was brought under the Workmen’s Compensation Law, and section 6901 of that Law declares, the same “to be a remedial statute which shall be given an *16equitable construction, by tbe courts”. Tbe trial judge sustained tbe demurrer to tbe petition for tbe writ of error coram nobis, and we do not tbink it was error for tbe trial judge, in bis discretion, to permit tbe amendment showing a tender of tbe lump-sum settlement.
On tbe bearing of tbis case tbe question bas been raised as to tbe jurisdiction of tbis Court to bear tbe discretionary appeal granted herein by tbe trial judge.
Section 9038 of tbe Code provides: “The Chancellor or circuit judge may, in bis discretion, allow an appeal from bis decree in equity causes determining tbe principles involved and ordering an account or a sale or partition, before tbe account is taken or the sale or partition is made; or be may allow such appeal on overruling a demurrer; or be may allow any party to appeal from a decree which settles bis right, although tbe case may not be disposed of as to others.”
Sections 8569 and 8802 of tbe Code are also applicable and provide:
8569. “Tbe provisions of tbis Code, under tbe title devoted to tbe court of chancery, apply to all equitable proceedings in any other court.”
8802. “Tbe rules of practice of tbe chancery court apply to all cases in equity, or in tbe nature of equity, in all tbe judicial'tribunals, unless otherwise expressly provided. ’ ’
This proceeding, which undertakes to set aside tbe settlement for fraud, is an equitable proceeding in a law court, and therefore tbe discretionary appeal is permitted under Code, section 9038. Hence tbe appeal taken here was within tbe discretion of tbe trial judge.
We find no error in tbe judgment of tbe court below . and it is affirmed.
All concur.